Exhibit 10.1


FIFTH AMENDED AND RESTATED FEE AGREEMENT
This Fifth Amended and Restated Fee Agreement (this “Agreement”), dated June 8,
2017 and effective as of January 1, 2017, amends and restates that certain
Fourth Amended and Restated Fee Agreement between Athene Asset Management, L.P.
(“AAM”) and Athene Holding Ltd. (“AHL”), dated August 31, 2016 (the “Prior
Agreement”).
WHEREAS, AHL and certain current or future direct or indirect subsidiaries of
AHL (the “Subsidiaries”) (or their reinsurance counterparties) have entered
into, will enter into or desire to enter into investment management agreements
with AAM pursuant to which Subsidiaries pay AAM management fees and agree to
indemnify AAM in certain circumstances;
WHEREAS, AAM and sub-advisers (each, a “Sub-Adviser”) have entered into, will
enter into or desire to enter into sub-advisory arrangements with respect to the
foregoing investment management agreements pursuant to which AAM will pay such
Sub-Advisers management fees and indemnify such Sub-Advisers in certain
circumstances;
WHEREAS, AAM and the Subsidiaries (including their reinsurance counterparties)
have entered into, will enter into or desire to enter into shared service and
cost reimbursement arrangements pursuant to which Subsidiaries reimburse AAM (or
AAM reimburses AHL or its Subsidiaries) for its expenses relating to such shared
services and other costs incurred; and
WHEREAS, AHL and AAM desire to provide for consistent fees, shared service and
cost reimbursement arrangements and a consistent standard of care and indemnity
on an enterprise-wide basis across AHL and the Subsidiaries (including their
reinsurance counterparties, but not including any AGER Entity), in each case on
terms AAM and AHL have determined to be consistent with commercial standards.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
1.Definitions.
a.     “Accounts” means all investment accounts of or relating to AHL and the
Subsidiaries, whether or not managed by AAM, including, without limitation,
surplus accounts and funds withheld accounts, modified coinsurance accounts and
reinsurance trusts supporting reinsurance agreements entered into by AHL or the
Subsidiaries, provided, however, “Accounts” shall not include investment
accounts of any AGER Entity.
b.    “AGER Entity” means any of AGER Bermuda Holding Ltd. (“AGER”) or its
direct or indirect subsidiaries (other than any subsidiary organized in the
United States or Bermuda).
c.    “AGER Funding Agreement” means a Funding Agreement issued to an AGER
Entity by a Subsidiary that is a client of AAM (each an “AHL Sub Client”),
provided, that the assets backing such Funding Agreement are all managed by, and
subject to fees payable to, AAM hereunder and/or under the applicable investment
management agreement between AAM and such AHL Sub Client.
d.    “AHL IM Fees” means (a) for those Accounts with respect to which a
management fee is not payable to AAM during or with respect to such month, if
any, a monthly fee equal to the sum of (x) one-twelfth of 0.40% of up to the
first $65,845,816,050 in aggregate market values




--------------------------------------------------------------------------------




(determined as of the end of such month) of the assets in such Accounts and (y)
one-twelfth of 0.30% of the aggregate market values (determined as of the end of
such month) of the assets in such Accounts in excess of $65,845,816,050 and (b)
for those Accounts with respect to which a management fee is payable to AAM
during or with respect to such month, if any, a monthly fee equal to the sum of
(x) one-twelfth of 0.40% of up to the first $65,845,816,050 in aggregate market
values (determined as of the end of such month) of the assets in such Accounts
and (y) one-twelfth of 0.30% of the aggregate market values (determined as of
the end of such month) of the assets in such Accounts in excess of
$65,845,816,050, less (z) any management fee the applicable Accounts are
obligated to pay to AAM during or with respect to such month; provided, that for
the ALIC Accounts with respect to which a management fee is payable to AAM
during or with respect to such month, if any, the monthly fee shall equal the
ALIC Fees less any management fee the ALIC Accounts are obligated to pay to AAM
during or with respect to such month.
e.    “ALIC” means Athene Life Insurance Company, a Subsidiary.
f.    “ALIC Accounts” means all investment accounts with respect to the ALIC
IMA.
g.    “ALIC Fees” means the Management Fee set forth in the ALIC IMA.
h.    “ALIC IMA” means that certain Amended and Restated Investment Management
Agreement, by and between AAM and ALIC, dated November 5, 2012, as amended,
restated or supplemented from time to time.
i.    “AUSA” means Athene USA Corporation, a Subsidiary.
j.    “FA Rebate Amount” means, with respect to any AGER Funding Agreement, an
amount, determined by AAM as of the end of each month with respect to such
month, equal to the product of (a) the FA Value as of the end of such month and
(b) one-twelfth of 0.10%.
k.    “FA Value” means, as of any date of determination with respect to any AGER
Funding Agreement, the outstanding deposit amount thereunder (provided, that to
the extent that such Funding Agreement is issued in a currency other than U.S.
Dollars, the outstanding deposit amount of such Funding Agreement shall be
converted to U.S. Dollars will be converted to U.S. Dollars by AAM using the
mid-spot rate applicable to such currency exchanges reported by Bloomberg as the
of the end of the last business day of the applicable month or reported by such
other source as reasonably determined by AAM if Bloomberg is not available. For
purposes of determining the applicable FA Rebate Amount, the FA Value of an AGER
Funding Agreement will be increased (or decreased) by positive (or negative)
Applicable Quarterly Net Investment Margin beginning on the first day of the
first full fiscal quarter after such AGER Funding Agreement was issued and on
the first day of each fiscal quarter thereafter. As used herein, the “Applicable
Net Investment Margin” shall mean the investment margin on deferred annuities
determined in accordance with GAAP and published by AHL in its then most recent
annual report filed with the SEC (or such other audited source as may be agreed
by the parties), and the “Applicable Quarterly Net Investment Margin” shall be
the Applicable Net Investment Margin divided by 4. Notwithstanding the
foregoing, when the outstanding deposit amount under any AGER Funding Agreement
has been reduced to zero, the FA Rebate Amount with respect to such AGER Funding
Agreement shall be zero and the FA Value of such AGER Funding Agreement shall be
zero.




--------------------------------------------------------------------------------




l.    “Funding Agreement” means a financial contract issued by an insurance
company and identified as a Guaranteed Interest Contract on the applicable
insurance company’s financial statements, which contract generally provides for
the accumulation of funds at guaranteed rates for a specified time period with
repayment to the holder thereof in lump sum or installments. For the avoidance
of doubt, “Funding Agreement” does not include annuity contracts or contracts
that provide for payments to or by the applicable insurer based on the
occurrence of a contingency, including without limitation, a mortality or
morbidity contingency.
m.    “Other Service Agreement” means an agreement entered into between AAM and
AHL or a Subsidiary pursuant which AAM will allocate to AHL or such Subsidiary a
portion of the Other Service Compensation paid by AAM. For purposes of the
definition of “Unpaid Other Service Compensation”, an Other Service Agreement
means an agreement pursuant to which AAM would be compensated by AHL or the
applicable Subsidiary for Other Service Compensation paid by AAM in respect of
the services provided by employees of AAM to Subsidiaries or paid in respect of
shared employees, if such services were being performed under an agreement
substantially similar to an Other Service Agreement entered into between AAM and
any other Subsidiary.
n.    “Other Service Compensation” means (A) employee and consulting
compensation and related benefits and expenses, including payroll taxes, paid by
AAM and (B) AAM’s expenses relating to agreements or arrangements with third
parties for the provision of services, products and/or equipment to AAM and/or
AHL and the Subsidiaries which will be shared with or passed through by AAM to
AHL or the Subsidiaries, as the case may be. With respect to (A), such
compensation, benefits, expenses and taxes shall be allocated by AAM to AHL or
the applicable Subsidiary based on reasonable allocations of employees’ time
performing services for such Subsidiary, with such allocations made by AAM at
cost without markup. With respect to (B), expenses are allocated by AAM to AHL
or the applicable Subsidiary based on reasonable estimates of usage by AHL
and/or such Subsidiaries, with such allocations at cost without markup.
o.    “Unpaid Other Service Compensation” means any amount or amounts (i)
payable to AAM pursuant to any Other Service Agreement or (ii) which would have
been payable to AAM if an Other Service Agreement had been entered into between
AAM and the applicable Subsidiary, in each case, where such Subsidiary cannot
pay or has not paid, for any reason, such amount or amounts on its own behalf.
2.Fees. AHL shall pay, in accordance with Section 6 of this Agreement, the AHL
IM Fees each month. For the avoidance of doubt, no AHL IM Fees or other
compensation shall be payable by AHL or any Subsidiary with respect to an AGER
Entity.
3.
AHL IM Fee Rebates.

a.    Subject to the terms and conditions below, AAM shall rebate or discount
(including, if applicable, below zero), without duplication, AHL IM Fees paid or
payable by or on behalf of AHL to AAM as follows: for monthly invoicing periods
ended after the date hereof and for each calendar month-end thereafter, an
amount equal to the aggregate FA Rebate Amounts as of such calendar month-end.
b.    AHL shall provide (or cause to be provided) to AAM such information as may
be reasonably requested by AAM to assist in the determination of the FA Rebate
Amount, including, without limitation:




--------------------------------------------------------------------------------




i.    Promptly upon execution of an AGER Funding Agreement, a report detailing
the outstanding principal balance of such funding agreement, its date of issue
and its maturity date (or payment dates if not a bullet payment);
ii.    If an AGER Funding Agreement is denominated in a currency other than U.S.
Dollars, AHL shall provide written notice (which may be in the form of an
electronic mail) to AAM promptly after the end of each calendar month of the
mid-spot rate applicable to such currency exchanges reported by Bloomberg as of
the end of the last business day of the applicable month;
iii.    Promptly after each anniversary of the effectiveness of an AGER Funding
Agreement, AHL shall provide to AAM written notice of the Applicable Net
Investment Margin for the prior 12 months with respect to such AHL Sub-Client
with reasonable detail of the calculation thereof; and
iv.    On a monthly basis, a report detailing the outstanding balance of each
AGER Funding Agreement (with reasonable detail of its calculation thereof) as of
the prior month end then subject to an FA Rebate Amount and the AHL Client
Issuer thereof, the date of issue of any such funding agreement and such funding
agreement’s maturity date (or its payment dates, if not a bullet payment).
For the avoidance of doubt, AAM shall not be required to provide any rebate
unless and until the information required by AAM hereunder has been provided to
AAM. To the extent that AAM or AHL, acting in good faith, disagrees with any of
the information contained in any of the foregoing reports discussed in this
clause (b) or in respect of the amounts of any rebate provided under this
Section 3, the parties agree to negotiate a resolution to such disagreement in
good faith.
4.Valuation. Unless the parties otherwise agree in writing, AHL (or one of its
subsidiaries) (and not AAM) shall be responsible for determining, in good faith,
the value of the Accounts in accordance with AHL’s valuation policies and
procedures (from time to time in effect), which policies shall have been
provided and be reasonably acceptable to AAM. AHL agrees to provide valuations
on the Accounts no less often than on a monthly basis. The parties further agree
to negotiate in good faith as to any disputes regarding valuation of the assets
in the Accounts or any methodologies used by AHL to value the assets for
purposes of determining fees accruing hereunder or in connection with any
Account.
5.Sub-Adviser Fees; Unpaid Other Service Compensation. In addition to the other
payment obligations contained herein: (a) to the extent that AAM has paid or is
obligated to pay fees or expenses to any Sub-Adviser in respect of any Account,
AHL shall pay on behalf of AAM, or reimburse AAM for, such Sub-Adviser fees and
expenses (for the avoidance of doubt, without duplication for any sub-advisory
management fees and expenses which have already been paid by or on behalf of any
such Account); and (b) AHL shall pay to AAM any Unpaid Other Service
Compensation. Notwithstanding the foregoing, and for the avoidance of doubt, AHL
shall not be required to pay or reimburse AAM under this Agreement for any
sub-advisory management fees paid or payable by AAM directly or indirectly to
Apollo Global Management LLC or its subsidiaries (collectively “Apollo” and such
sub-advisory management fees, “Apollo Sub-advisory Fees”) with respect to (a)
any Apollo Sub-Advisory Fees arising out of sub-advisory agreements first
entered into after the date hereof or (b) the increased portion over Apollo
Sub-Advisory Fees paid or payable pursuant to any sub-advisory agreement in
effect as of the date hereof which increases result from an amendment to the
applicable sub-advisory agreement entered into after the date hereof, in each
case, except to the extent




--------------------------------------------------------------------------------




that any such new or increased Apollo Sub-Advisory Fees either (i) have been
approved by the AHL Conflicts Committee (or its designee) or (ii) such new or
increased Apollo Sub-Advisory Fees do not require Conflicts Committee approval
to be paid or reimbursed by AHL under the Applicable AHL Conflicts Committee
Procedures then in effect among AHL and Apollo. As used in this section,
“Applicable AHL Conflicts Committee Procedures” shall mean, with respect to the
incurrence of any such obligations to pay an Apollo Sub-Advisory Fee (or
increase thereto), the most recent AHL Conflicts Committee Procedures approved
by the Conflicts Committee and received by Apollo and AAM prior to AAM’s
execution of any such sub-advisory agreement or amendment. The parties agree
that any Applicable AHL Conflicts Committee Procedures shall apply only
prospectively to new Apollo Sub-Advisory Fees and amendments to then-existing
sub-Advisory agreements that increase Apollo Sub-Advisory Fees thereunder, in
each case, entered into after AAM’s and Apollo’s receipt of such Applicable AHL
Conflicts Committee Procedures. This Section 5 shall not apply to any fees with
respect to Accounts of an AGER Entity.
6.Payments. Any amount payable by a party hereto (the “Paying Party”) hereunder
(including payments made under Section 5) will be paid to the other party within
10 business days following receipt by the Paying Party of an invoice for such
amount, detailing the calculation of such amount. AHL shall have the option, at
its sole discretion, to cause to be paid by AUSA on behalf of AHL any payments
or reimbursements due by AHL hereunder.
7.Indemnification.
a.    The parties agree that the provisions set forth in Section 7(b) (the
“Standard Indemnity”) constitute the commercial standard of care and
indemnification provisions that are intended to govern the relationship between
AAM and the applicable owner of each Account. The parties also recognize that,
for various reasons, the applicable investment management agreement (the
“Applicable IMA”) between AAM and the owner of any given Account may contain a
standard of care and/or indemnification provision that deviates from the
Standard Indemnity. In the event that AAM is liable to the owner of any Account
for any Loss, or fails to receive indemnification from the owner of such Account
for any Loss, in each case, in a manner where AAM would not have been liable for
such Loss or would have received indemnification for such Loss if the Applicable
IMA included the Standard Indemnity, it is the intent of the parties that AHL
will indemnify and hold harmless AAM for such Loss.
b.    To the fullest extent permitted by applicable law, AHL shall hold harmless
and indemnify AAM, its officers, directors, principals, employees, agents or
nominees (each, an “Investment Manager Party”) from and against any and all
losses (including, without limitation, (i) any payments made by an Investment
Manager Party to the owner of an Account and (ii) any special, incidental,
exemplary, consequential, punitive, lost profits or indirect damages paid by an
Investment Manager Party, even if such damages are paid to the owner of an
Account and even if such Investment Manager Party is advised of the possibility
or likelihood of the same), damages, claims, costs, actions, liabilities, suits,
proceedings, settlements or expenses including, without limitation, any
liabilities imposed or sought to be imposed on or claims asserted against such
Investment Manager Party (including, in each case, reasonable attorney’s fees
and disbursements) (each a “Loss”), which an Investment Manager Party may incur
or suffer arising out of or in connection with the performance of its
obligations under this Agreement or the Applicable IMA; provided, however, that
this indemnity shall not apply to any Loss to the extent caused by AAM’s gross
negligence, willful misconduct, fraud, or, at any time that any assets of any
Account constitute “plan assets” subject to ERISA, breach of fiduciary duty
under ERISA, in respect of its obligations and duties under this Agreement or
the Applicable IMA with respect to any Account (in each case, as determined by a
court of competent




--------------------------------------------------------------------------------




jurisdiction in a final non-appealable judgment); provided, further, that any
amounts payable to an Investment Manager Party under this Section 7 shall be
offset by any amounts actually paid to such Investment Manager Party with
respect to such Loss by the owner of the applicable Account to the extent that
such payment would be duplicative of payments made hereunder. The foregoing
indemnity is in addition to, and shall not constitute a waiver or limitation of
any rights which an Investment Manager Party may have under, applicable law or
any other agreement. For purposes of this Section 7(b), references to AAM
include each Sub-Adviser that is an affiliate of AAM.
c.    The parties understand that certain United States federal and state
securities laws impose liabilities under certain circumstances on persons who
act in good faith, and therefore nothing in this Agreement will waive or limit
any rights that any party may have under those laws.
8.Governing Law. To the extent consistent with any mandatorily applicable
federal law, this Agreement shall be governed by the laws of the State of New
York without giving effect to any principles of conflicts of law thereof that
would permit or require the application of the law of another jurisdiction and
are not mandatorily applicable by law.
9.Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter of this Agreement; provided, that unpaid
accrued payment obligations arising under any prior version of this Agreement
shall not be affected by this Agreement. As of the date hereof, there are no
understandings between the parties with respect to the subject matter of this
Agreement other than as expressed herein or as set forth in (i) that certain
Investment Management Agreement, dated as of October 31, 2012, by and between
AAM and AHL (the “AAM/AHL Investment Management Agreement”) and (ii) that
certain Applicable 2016 Liability Fee Discount, dated as of September 30, 2016,
by and between AHL and AAM.
10.Counterparts; Amendment. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement may
not be modified or amended, except by an instrument in writing signed by the
party to be bound or as may otherwise be provided for herein.
11.Termination. This Agreement shall remain in effect unless and until
terminated in accordance with the immediately following sentence. This Agreement
shall automatically terminate, without any further action on the part of any of
the parties hereto or any other person, if all (but not less than all)
investment management agreements and investment advisory agreements between
Apollo Global Management, LLC and/or any of its subsidiaries (including AAM), on
the one hand, and AHL and/or any of the Subsidiaries, on the other hand, have
been terminated in accordance with (x) their respective terms and (y) AHL’s
bye-laws (to the extent AHL’s bye-laws are applicable to such a termination) and
none of such agreements have been replaced by any similar investment management
agreement or investment advisory agreement for the benefit of AHL or any of the
Subsidiaries; provided, that, (i) any payments or obligations due hereunder,
including, but not limited to, the payments or obligations as described in
Sections 2, 3, 5, 6 and 7 herein, that accrued, or are otherwise payable or
rebatable, with respect to any day prior to the date of such termination of this
Agreement (with applicable amounts calculated ratably based on the actual number
of days in the calendar quarter that preceded such termination of this
Agreement) shall be payable by AHL, or rebatable to AHL, as applicable, within
10 business days (or, if such amount is not determinable within such period,
then within 3 business days after such amount is determined) of such termination
of this Agreement, (ii) in no event shall any payments or obligations due
hereunder, including, but not limited to, the payments or obligations as
described in Sections 2, 3, 5, 6 and 7 herein, accrue, or otherwise be payable
or rebatable,




--------------------------------------------------------------------------------




with respect to any day or period beginning on or after the date of such
termination of this Agreement and (iii) Sections 4 (for so long as AAM manages
any Account of a Reinsurance Counterparty of AHL or its subsidiaries), 7 through
10, and this Section 11 (including the defined terms relating thereto), shall
survive such termination of this Agreement. For purposes of clarification,
unless this Agreement is terminated in accordance with the immediately preceding
sentence, this Agreement shall continue to apply with respect to an Account (and
all of the other Accounts) even if the AAM/AHL Investment Management Agreement
relating to such Account is terminated pursuant to its terms or otherwise.
* * * * *




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers as of the date first written above.


ATHENE ASSET MANAGEMENT, L.P.


By: AAM GP Ltd., its general partner






By:     /s/ James Belardi    
Name:    James Belardi
Title:    Chief Executive Officer








ATHENE HOLDING LTD.






By:     /s/ Martin P. Klein    
Name:    Martin P. Klein
Title:    EVP & Chief Financial Officer


